Citation Nr: 1402499	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-39 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle osteoarthritis.

2.  Entitlement to service connection for left upper extremity disorder, to include left ulnar neuropathy.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to September 1978.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The issues on appeal were previously remanded by the Board in September 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's ankle and left upper extremity disorder.  This was accomplished, and the claims were readjudicated in an October 2013 supplemental statement of the case.  

For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's right ankle osteoarthritis more nearly approximated a moderate ankle disability, manifested by pain, instability, tenderness, dorsiflexion to 5 degrees, and plantar flexion to 40 degrees. 

2.  The Veteran sustained a left forearm injury in service.

3.  Symptoms of left ulnar neuropathy were not chronic in service and did not manifest within one year of service separation; symptoms of left ulnar neuropathy were not continuous since service separation.

4.  Currently-diagnosed left ulnar neuropathy is not etiologically related to service.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for an initial 20 percent rating, but no more, for residuals of right ankle osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes (DCs) 5003-5271 (2013).

2.  A left upper extremity disorder, to include left ulnar neuropathy, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Increased Rating for Right Ankle 

The Veteran is currently-diagnosed with osteoarthritis of the right ankle.  He testified that the 10 percent rating currently-assigned does not represent the severity of symptomatology associated with his right ankle disability.  In order to warrant a higher rating, the evidence must show the following:

* X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations (20% under DC 5003); 
* ankylosis of the ankle in plantar flexion, less than 30 degrees (20% under DC 5270); or
* marked limitation of motion of the ankle (20% under DC 5271).

Upon review of all the evidence of record, both lay and medical, a 20 percent rating is warranted for the entire time on appeal.  Specifically, in April 2009 and October 2013 examinations, pain on palpation was noted and dorsiflexion of the ankle was limited to 5 degrees (normal range of motion in dorsiflexion is 20 degrees).  The October 2013 examiner also noted less movement than normal, weakness, fatigueability, pain on movement, and lack of endurance.  

Moreover, the credible statements provided by the Veteran indicate that the right ankle pain and range of motion worsened with prolonged standing.  These symptoms, including the diminishing range of motion in dorsiflexion, more nearly approximate a marked limitation of motion (20 percent) of the ankle under DC 5271.  Further, a higher evaluation under DC 5271 is unavailable as a 20 percent evaluation is the highest warranted for limitation of motion of the ankle. 

Similarly, no higher rating is available under DC 5003.  Moreover, the next higher (30%) rating is not warranted under DC 5270 because ankylosis (a fixation of the joint) has not been shown.  Further, the Veteran has never been diagnosed with malunion of the os calcis or astragalus or ever underwent astragalectomy, thus, DCs 5273 and 5274 are not for application in this case. Therefore, a 20 percent rating, but no higher, is warranted.

Next, the Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's symptoms to his right ankle disability.  With that in mind, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the record does not establish that the rating criteria are inadequate.  To the contrary, the symptoms that the Veteran describes and the findings made by the medical professionals, such as pain, limitation of motion, weakness, fatigueability, and lack of endurance, are the symptoms either included in or contemplated by the criteria found in the rating schedule for his disability.  The schedular rating criteria specifically provide ratings for limitation of extension of the ankle (DC 5271) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain and instability.  38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, comparing the Veteran's right ankle disability level and the symptomatology listed in the Rating Schedule, the degree of disability throughout the entire period under consideration is contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's right ankle disability, the criteria for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for Left Upper Extremity Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, left ulnar neuropathy (organic disease of the nervous system) is considered a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

During the March 2009 VA examination report, the Veteran stated he fractured his right forearm and also fell and injured his left forearm during service.  He maintained that his current left arm numbness and pain is related to the in-service fracture and fall.  

In an October 2013 VA examination report, the Veteran was diagnosed with left ulnar neuropathy.  Moreover, although service treatment records are negative for any left forearm or left hand injuries, the Board finds it credible, given numerous falls related to the chronic right ankle disability in service, that he injured his left forearm during service.

Next, although the Board accepts the Veteran's credible statements that he injured his left arm during service, symptoms of left ulnar neuropathy were not chronic in service and have not been continuous since that time.  Specifically, service treatment records are negative for complaints, diagnosis, or treatment for ulnar neuropathy.  Further, during the August 1978 service separation examination, clinical findings of the Veteran's upper extremities were normal.  

In the August 1978 Report of Medical History at separation, the Veteran did not report any symptoms associated with the left forearm and specifically stated that he was in "excellent health."  For these reasons, the Board finds that symptoms of a left ulnar neuropathy were not chronic in service; therefore, presumptive service connection provisions for "chronic symptoms" in service are not met. 

Further, left ulnar neuropathy did not manifest to a compensable degree within one year from separation from service in 1978.  A review of the evidence of record demonstrates that the Veteran was first diagnosed with left ulnar neuropathy in the October 2013 VA examination, 35 years after service separation.   Further, VA treatment records reveal that he first reported numbness in the left forearm in January 2009, 31 years after service separation.  As such, left ulnar neuropathy did not manifest in service or to a compensable degree within one year from separation from service; therefore, the criteria for presumptive service connection for left ulnar neuropathy manifesting to a compensable degree within one year of service connection are not met. 

Next, the weight of the evidence demonstrates that left ulnar neuropathy symptoms have not been continuous since service separation. As noted above, the Veteran first reported numbness in the left forearm in January 2009, 31 years after service separation.  During the January 2011 Board hearing, he denied seeking treatment prior to 2009.  

In a March 2009 VA examination report, he complained of stiffness and tingling in the left forearm for 10 years (dating the onset to approximately 1999), 21 years after service separation.  During the most recent October 2013 VA examination report, he reported that he had experienced left forearm numbness for "awhile," but did not state that symptoms were continuous since service.  For these reasons, left ulnar neuropathy symptoms have not been continuous since service separation.

Next, the currently-diagnosed left ulnar neuropathy is not etiologically related to service.  The October 2013 examination reports contain the only medical opinion of record addressing the etiology of left ulnar neuropathy.  The October 2013 examiner interviewed the Veteran, reviewed the claims file, and included a physical exanimation of the Veteran's upper extremities.  The examiner diagnosed left ulnar neuropathy and opined that this disorder was not caused by intermittent compression of the ulnar nerve at the elbow.  The left ulnar neuropathy was also found not to be related to the fracture of the distal ulna that occurred during active duty or to the casting to treat the fracture.  

The examiner explained that the Veteran's symptoms of numbness did not occur until many years after separation and were intermittent and positional in nature.  If the fracture of the distal ulna was the cause, the Veteran would only have symptoms of numbness in his hand and not in his elbow and forearm.  If the cast had caused the compression of the ulnar nerve, the Veteran would have had symptoms when he wore the cast in the 1970s; however, he denied those symptoms.  This evidence weighs against the claim.

The Board has considered the Veteran's statements asserting a nexus between left ulnar neuropathy and service.  While he is competent to report symptoms as they come to him through his senses, including pain, numbness, and tingling in his forearm, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of ulnar neuropathy.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Neuropathy is a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifests symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The Veteran's lay statements asserting a nexus between his currently-diagnosed left ulnar neuropathy and service are outweighed by the evidence of record, including the October 2013 VA medical opinion, which demonstrate that his left ulnar neuropathy is not related to service.

Based on the evidence of record, both lay and medical, the weight of the evidence is against a finding of relationship between the Veteran's currently-diagnosed left ulnar neuropathy and service.  Accordingly, the preponderance of the evidence is against the claim and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

With respect to the claim for an increased rating, the claim arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

With respect to the service-connection claim, all necessary assistance has been provided to the Veteran.  Specifically, he was provided VA examinations in March 2009 and in October 2013 to assist in determining the nature and extent of his disorders.  As the October 2013 VA examination report was written after an interview with the Veteran, a review of the claims file, and contained specific findings indicating the nature of the disorder and symptomatology, the examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.

Next, VA obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and his statements, to include his testimony from the January 2011 Board hearing.  Significantly, he has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

For the entire initial rating period, a 20 percent rating, but no more, for right ankle osteoarthritis is granted, subject to the laws and regulations governing the award of benefits.

Service connection for left upper extremity disorder, to include left ulnar neuropathy, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


